Case: 1:19-cv-01719-BYP Doc #: 15 Filed: 08/19/20 1 of 2. PageID #: 723




 PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 RICKEY LEE STUMP,                                )
                                                  )     CASE NO. 1:19CV1719
                Plaintiff,                        )
                                                  )
                v.                                )     JUDGE BENITA Y. PEARSON
                                                  )
 ANDREW M. SAUL,                                  )
 COMMISSIONER OF                                  )
 SOCIAL SECURITY,                                 )
                                                  )     MEMORANDUM OF OPINION
                Defendant.                        )     AND ORDER



        An Administrative Law Judge (“ALJ”) denied Plaintiff Rickey Lee Stump’s application

 for disability insurance benefits (“DIB”) after a hearing in the above-captioned case. That

 decision became the final determination of the Commissioner of Social Security when the

 Appeals Council denied the request to review the ALJ’s decision. The claimant sought judicial

 review of the Commissioner’s decision.1 On August 4, 2020, the magistrate judge submitted a

 Report & Recommendation (ECF No. 14) recommending that the Court affirm the

 Commissioner’s decision.

        Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

 filed within 14 days after service. Objections to the magistrate judge’s Report were, therefore,

        1
            The Court referred the case to Magistrate Judge George J. Limbert for
 preparation of a report and recommendation pursuant to 28 U.S.C. § 636 and Local Rule
 72.2(b)(1). On July 7, 2020, the case was reassigned from Magistrate Judge Limbert
 (retired) to Magistrate Judge Carmen E. Henderson pursuant to General Order 2020-13.
 On July 23, 2020, the case was reassigned from Magistrate Judge Henderson to
 Magistrate Judge Thomas M. Parker pursuant to General Order 2020-16.
Case: 1:19-cv-01719-BYP Doc #: 15 Filed: 08/19/20 2 of 2. PageID #: 724




 (1:19CV1719)

 due on August 18, 2020. Neither party has filed objections, evidencing satisfaction with the

 magistrate judge’s recommendations. Any further review by this Court would be a duplicative

 and inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d 813 (6th Cir.

 1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and Human Services, 932 F.2d

 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

        Accordingly, the Report & Recommendation of the magistrate judge is hereby adopted.

 The decision of the Commissioner of Social Security is affirmed. Judgment will be entered in

 favor of Defendant.



        IT IS SO ORDERED.


   August 19, 2020                              /s/ Benita Y. Pearson
 Date                                         Benita Y. Pearson
                                              United States District Judge




                                                 2
